Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 1 of 15




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-03713-PAB-STV

  J.L., an individual

                 Plaintiff,

  v.

  BEST WESTERN INTERNATIONAL, INC.;
  HYATT CORPORATION;
  WYNDHAM HOTELS AND RESORTS, INC.; AND
  MARRIOTT INTERNATIONAL, INC.

                 Defendants.



               DEFENDANT WYNDHAM HOTELS & RESORTS, INC.’S
           MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT


         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Wyndham

  Hotels & Resorts, Inc. (“WHRI”), by and through its undersigned counsel, moves to dismiss

  Plaintiff’s First Amended Complaint, and in support thereof states as follows:


                                     CERTIFICATE OF CONFERRAL

         Pursuant to D.C.Colo.LCivR 7.1 and PAB Practice Standard III.F.2, undersigned counsel

  certifies that the parties conferred as to the substance of this motion. Plaintiff opposes the relief

  sought in this motion.

                                I.     PRELIMINARY STATEMENT

         WHRI seeks to dismiss Plaintiff’s First Amended Complaint (the “Complaint”) (Dkt. 65),

  which asserts a civil claim under the Trafficking Victims Protection Reauthorization Act
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 2 of 15




  (“TVPRA”) based on allegations that WHRI knowingly benefited from its participation in a

  venture with unidentified criminal traffickers who, in turn, allegedly trafficked Plaintiff at a La

  Quinta®-branded hotel in Greenwood, Village, Colorado (the “Facility”) during a two-week

  period in 2016.1 The crux of Plaintiff’s Complaint is that the TVPRA requires the hotel industry,

  generally, to prevent trafficking, and that hotels are liable when they are unsuccessful in doing

  so. Plaintiff is wrong. Even setting aside the fact that WHRI had no affiliation with the La

  Quinta® hotel brand or the Facility when Plaintiff was allegedly trafficked, the Complaint fails to

  state a claim against WHRI. There is no allegation that WHRI knew of, shared a common

  purpose with, or otherwise participated in a TVPRA “venture” with the traffickers.             The

  Complaint should be dismissed as to WHRI.

                   II.   STATEMENT OF PLAINTIFF’S ALLEGATIONS

         Plaintiff alleges that she was victimized by criminal traffickers at multiple Denver-area

  hotels in 2016, including a La Quinta®-branded hotel in Greenwood Village, Colorado (the

  “Facility”). See Dkt. 65, at ¶ 117. Seeking to prevent “exposure” of their criminal activities,

  Plaintiff alleges that she was “shuttled” between hotels to avoid detection. See Dkt. 65, at ¶¶ 7,

  110, 124. During the two-week period during which Plaintiff alleges she was at the Facility, she

  further alleges that the traffickers refused “maid service” except for one occasion when Plaintiff

  was not in the room. See Dkt. 65, at ¶ 119. The Complaint speculates that the Facility’s

  housekeepers “would have” observed used condoms in the room. See Dkt. 65, at ¶ 119. The


  1
     Plaintiff originally filed this lawsuit in December 2019, and WHRI and other defendants
  moved to dismiss the initial complaint in February 2020. See, e.g., Dkt. 22. Plaintiff missed the
  deadline to oppose Defendants’ motions, and instead filed an amended complaint without leave
  to do so. See Dkt. 46. The Court struck Plaintiff’s amended complaint (Dkt. 47), and, six weeks
  later, Plaintiff moved for leave to amend. See Dkts, 55, 64.


                                                  2
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 3 of 15




  Complaint alleges further that there was a noise complaint, to which the hotel’s front desk

  responded and asked if “everyone was okay” without specifying who spoke with the front desk

  and how that individual responded See Dkt. 65, at ¶ 121. Presumably, Plaintiff relies on these

  vague allegations to suggest that WHRI knew or should have known of her alleged trafficking,

  but, aware of the grounds for WHRI’s motion to dismiss the initial complaint, the Amended

  Complaint does not specify what occurred, who knew or should have known what happened, or

  any other facts to suggest that WHRI participated.

         In an attempt to fill this obvious void, the Complaint includes allegations about the

  hospitality industry, generally. For example, Plaintiff alleges that beginning in 2018 (two years

  after the alleged trafficking), La Quinta Holdings, Inc. (a holding company) has been a wholly-

  owned subsidiary of WHRI and. WHRI has received “a percentage of gross room revenue”

  derived from the Facility’s operations.      See Dkt. 65, at ¶¶ 20(b), 20(g), 95(c) n.25.        The

  Complaint is not based on specific allegations regarding WHRI or the Facility. Rather, ignoring

  the elements of a TVPRA claim, the Complaint alleges that the hospitality industry is generally

  aware that commercial sex activity occurs at hotels, that the industry should do more to combat

  the societal problem, and that hotels where trafficking does occur are liable under the TVPRA

  despite the absence of any particular allegations of their involvement. See, e.g., Dkt. 65, at ¶ 1.

                                  III.    LEGAL STANDARD

         Under Rule 8 of the Federal Rules of Civil Procedure, a pleading must contain a “short

  and plain statement of the claim showing that the pleader is entitled to relief.” F ED. R. CIV. P.

  8(a)(2). In reviewing a motion to dismiss under Rule 12(b)(6), “the Court must accept the well-

  pleaded allegations of the complaint as true and construe them in plaintiff’s favor. However, the



                                                    3
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 4 of 15




  facts alleged must be enough to state a claim for relief that is plausible, not merely speculative.”

  Gilles v. Ford Motor Co., 24 F. Supp. 3d 1039, 1044 (D. Colo. 2014) (citing Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 555 (2007)). A claim is plausible if it “allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009). “[M]ere ‘labels and conclusions’ and ‘a formulaic recitation of the

  elements of a cause of action’ will not suffice.” Khalik v. United Air Lines, 671 F.3d 1188, 1191

  (10th Cir. 2012) (quoting Twombly, 550 U.S. at 555). Courts, therefore, “disregard conclusory

  statements and look only to whether the remaining, factual allegations plausibly suggest the

  defendant is liable.” Id. Allegations made on “information and belief” are given no weight in

  determining the sufficiency of a pleading. See, e.g., Henson v. Bank of Am., 935 F. Supp. 2d

  1128, 1142 (D. Colo. 2013).

                            IV.    ARGUMENTS & AUTHORITIES

           Plaintiff asserts a single claim under the TVPRA, a criminal statute that can give rise to

  civil liability for those who commit sex-trafficking crimes and defendants who “knowingly

  benefit[] . . . from participation in a venture” that commits sex-trafficking crimes while the

  defendant knew or should have known that the venture was committing such crimes. See 18

  U.S.C. § 1595(a) (providing that a defendant is civilly liable under the TVPRA if, inter alia, the

  defendant “participat[ed] in a venture . . . [that] has engaged in” sex-trafficking crimes in

  violation of Section 1591(a)). The Complaint acknowledges that WHRI did not acquire the La

  Quinta® brand until 2018, two years after the alleged conduct at the Facility. See Dkt. 65, at ¶

  20(c).   Accordingly, WHRI could not have knowingly benefited from or participated in a




                                                   4
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 5 of 15




  TVPRA “venture” with Plaintiff’s alleged traffickers. Moreover, the Complaint does not include

  well-pled allegations sufficient to state a claim under the TVPRA.

         A.      The Complaint Does Not Allege That WHRI Participated In A Venture.

         One element of a civil TVPRA claim is a defendant’s “participation in a venture” that

  committed sex-trafficking crimes against the plaintiff. 18 U.S.C. § 1595(a). “Venture” is

  defined as “any group of two or more individuals associated in fact, whether or not a legal

  entity.” See 18 U.S.C. § 1591(e)(6). The definition of a TVPRA “venture” closely tracks the

  definition of “enterprise” in the Racketeer Influenced and Corrupt Organizations Act; both

  require that participants be “associated in fact.” Compare 18 U.S.C. § 1591(e)(6) (defining

  “venture” as “any group of two or more individuals associated in fact, whether or not a legal

  entity” (emphasis added)), with 18 U.S.C. § 1961(4) (defining “enterprise” as “any . . . group of

  individuals associated in fact although not a legal entity”).        Where Congress uses similar

  language in two statutes, courts may presume that “Congress intended that text to have the same

  meaning in both statutes.” Smith v. City of Jackson, Miss., 544 U.S. 228, 233 (2005); Northcross

  v. Bd. of Ed. of Memphis City Sch., 412 U.S. 427, 428 (1973) (“The similarity of language in

  [two statutes] is, of course, a strong indication that the two statutes should be interpreted pari

  passu.”); accord Vetcher v. Barr, 953 F.3d 361, 369 (5th Cir. 2020).

         In the context of RICO, the Supreme Court and the Tenth Circuit Court of Appeals have

  recognized that, for persons to be “associated in fact,” they must operate as a “continuing unit

  that functions with a common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009);

  United States v. Kamahele, 748 F.3d 984, 1003 (10th Cir. 2014); Apache Tribe of Oklahoma v.

  Brown, 966 F. Supp. 2d 1188, 1194 (W.D. Okla. 2013). Accordingly, whether a defendant has



                                                  5
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 6 of 15




  “associated in fact” with others for purposes of participating in a TVPRA “venture” depends in

  part on whether the alleged “venture” participants associated together for a common purpose and

  whether they operated as a continuing unit. See, e.g., Plaintiff A v. Schair, 2:11-CV-00145-

  WCO, 2014 WL 12495639, at *2 (N.D. Ga. Sept. 9, 2014) (“The TVPA’s civil remedy operates

  in the same manner as the federal Racketeer Influenced and Corrupt Organizations Act . . . .”);

  Boyle, 556 U.S. at 944 (“That an ‘enterprise’ must have a purpose is apparent from the meaning

  of the term in ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’ The concept of

  ‘association’ requires both interpersonal relationships and a common interest.”).

         A commercial transaction (e.g., a person’s rental of a hotel room) does not give rise to a

  reasonable inference that the participants in such a transaction shared any common purpose,

  operated as a continuing unit, or otherwise “associated in fact.” See, e.g., Ray v. Spirit Airlines,

  Inc., 836 F.3d 1340, 1352 (11th Cir. 2016) (“The second amended complaint fails because it has

  not plausibly alleged that the technology [] and public relations [] vendors named in the

  complaint shared a common purpose with Spirit.”); United Food & Commercial Workers Unions

  & Emp’rs Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 855 (7th Cir. 2013)

  (holding that “a commercial relationship” is insufficient to show that parties associated in fact);

  Ellis v. JPMorgan Chase & Co., 752 F. App’x 380, 382 (9th Cir. 2018) (affirming dismissal of

  RICO claims, holding that the “mere existence of service contracts . . . is insufficient to establish

  a common purpose”); In re Countrywide Fin. Corp. Mortgage-Backed Sec. Litig., 2:11-CV-

  07166-MRP, 2012 WL 10731957, at *9 (C.D. Cal. June 29, 2012) (dismissing RICO claims

  where the plaintiffs “identified exactly the type of arms-length business transaction, with each




                                                   6
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 7 of 15




  party pursuing its own economic interests, that does not constitute a RICO enterprise”); Peters v.

  Aetna, Inc., 1:15-CV-00109-MR, 2016 WL 4547151, at *9 (W.D.N.C. Aug. 31, 2016).

         “Participation” also requires some “overt act” in furtherance of the venture; nonfeasance

  (i.e., the alleged failure to prevent trafficking) is not sufficient. United States v. Afyare, 632 F.

  App’x 272, 286 (6th Cir. 2016) (holding that “participating in a venture” requires “some overt

  act,” and that “mere negative acquiescence” is not enough); accord Ratha v. Phatthana Seafood

  Co., Ltd., CV 16-4271-JFW (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017); Noble

  v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018).              Indeed, a defendant’s lawful

  association with someone who separately commits sex trafficking crimes is insufficient to show

  that the defendant itself “participated” in a TVPRA “venture.” See, e.g., Doe 1 v. Red Roof Inns,

  Inc., et al., 1:19-CV-03840-WMR, 2020 WL 1872335, at *3 (N.D. Ga. Apr. 13, 2020) (holding

  that “mere association alone cannot establish liability” under the TVPRA). Construing the

  phrase “participation in a venture” otherwise would “create a vehicle to ensnare conduct that the

  statute never contemplated.” Afyare, 632 F. App’x at 286.

         In Ricchio v. McLean, the First Circuit Court of Appeals overturned the dismissal of a

  complaint asserting TVPRA claims against hotel operators, finding the allegations sufficient to

  support a plausible inference that that they (the Patels) participated in a TVPRA “venture” with

  the trafficker (McLean). 853 F.3d 553 (1st Cir. 2017) (Souter, J.). The Court of Appeals

  explained:

         McLean and Mr. Patel enthusiastically expressed intent to reinstate these
         commercial dealings by exchanging high-fives in the motel’s parking lot while
         speaking about ‘getting this thing going again,’ in circumstances in which
         McLean’s coercive and abusive treatment of Ricchio as a sex slave had become
         apparent to the Patels. Ms. Patel had not only nonchalantly ignored Ricchio’s
         plea for help in escaping from McLean’s custody at the motel but, when visiting


                                                   7
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 8 of 15




         the rented quarters to demand further payment, had shown indifference to
         Ricchio’s obvious deterioration. And in plain daylight view of the front office of
         the motel, either of the Patels on duty there would have seen McLean grab
         Ricchio, kick her, and force her back toward the rented quarters when she had
         tried to escape.

  Id. at 555 (internal alterations omitted).    The Court of Appeals found that the complaint

  adequately alleged that the Patels had participated in a TVPRA “venture” with McLean because

  the Patels knowingly rented rooms to McLean “for the purpose” of trafficking the plaintiff. Id.

  at 555-56 (emphasis added). In Bistline v. Parker, drawing from the First Circuit’s Ricchio

  decision, the Tenth Circuit Court of Appeals overturned the dismissal of a TVPRA claim against

  lawyers for the Fundamentalist Church of Jesus Christ of Latter-Day Saints (the “FLDS”). 918

  F.3d 849 (10th Cir. 2019). The Tenth Circuit Court of Appeals explained that, as alleged in the

  complaint, the “scheme” created by the lawyers was “designed expressly for the purpose of

  facilitating” crimes committed by the FLDS and its leadership. The lawyers also structured the

  “scheme” so that they “would personally reap ample benefits therefrom,” and that “despite

  extensive knowledge of the ways” FLDS leadership “was using [] power to harm plaintiffs and

  other similarly-situated individuals, defendants continued to use their legal expertise to uphold

  this scheme.” Id. at 874-75.

         In this case, however, the Complaint does not plausibly allege that WHRI or anyone at

  the Facility shared any “common purpose” with the alleged traffickers. To the contrary, the

  allegations in the Complaint suggest that the traffickers undertook efforts to conceal their illicit

  activities from hotel staff, indicating that they shared no common purpose with hotel staff and

  thus did not participate in a TVPRA “venture” with them. At most, the Complaint alleges that

  the Facility was used as an instrumentality of the traffickers’ illicit activities, which is



                                                   8
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 9 of 15




  insufficient to support a plausible inference that WHRI or persons working at the Facility

  participated in a TVPRA “venture.” See Weir v. Cenlar FSB, 16-CV-8650 (CS), 2018 WL

  3443173, at *6 (S.D.N.Y. July 17, 2018) (holding that “being an ‘instrumentality’ does not

  thereby mean one shares a common purpose” and positing that a defendant’s use of the mail in

  furtherance of the scheme “would not make the Postal Service [] a member of the enterprise”);

  Rosner v. Bank of China, 528 F. Supp. 2d 419, 428-29 (S.D.N.Y. 2007) (“The only factual

  allegation supporting this claim is that BoC provided ‘indispensable banking services’ to IFS and

  Siu Lap. The fact that BoC provided general professional services to IFS and Siu Lap, services

  that BoC provides to the public at large, does not provide a basis for inferring that BoC, IFS, and

  Siu Lap shared a common unlawful purpose.”). The Complaint should be dismissed as to

  WHRI.

          B.     The Complaint Does Not Allege That WHRI “Knowingly” Benefited “From”
                 Participating In A TVPRA “Venture.”

          Not all benefits are sufficient to satisfy the “knowingly benefit” requirement under the

  TVPRA. See, e.g., Kolbek v. Twenty First Cent. Holiness Tabernacle Church, Inc., No. 10 Civ.

  4124, 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013) (“The fact that sexual abuse was

  committed by the ministry’s leader and that members of the ministry had their expenses paid for

  through ministry funds is simply not sufficient . . . .”). For liability to arise under Section

  1595(a) of the TVPRA, a defendant must “knowingly” benefit “from” its participation in a

  venture that commits trafficking crimes. 18 U.S.C. § 1595(a). In other words, there must be “a

  causal relationship between affirmative conduct furthering the sex-trafficking venture and receipt

  of a benefit,” with knowledge of that causal relationship. See Geiss v. Weinstein Co. Holdings

  LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019).


                                                  9
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 10 of 15




          WHRI could not have benefited—knowingly or otherwisefrom Plaintiff’s alleged

   trafficking. The Complaint acknowledges that WHRI was not affiliated with the La Quinta ®

   brand until two years after Plaintiff’s alleged trafficking. See Dkt. 65, at ¶ 20(c). Moreover, the

   Facility itself benefited, if at all, from the rental of hotel rooms to the public generally—not from

   Plaintiff’s alleged trafficker. Moreover, where, as here, there are no well-pled factual allegations

   that the defendant participated in a TVPRA “venture,” a defendant could not have “knowingly”

   benefited “from” participating in such a venture.        Because the Complaint lacks well-pled

   allegations that WHRI benefited “from” participating in a TVPRA “venture,” let alone

   “knowingly” benefited, the Complaint fails to state a TVPRA claim and therefore should be

   dismissed as to WHRI.

          C.      The Complaint Does Not Allege Facts Plausibly Suggesting That WHRI Or
                  Persons Working At The Facility Knew Or Should Have Known About
                  Plaintiff’s Trafficking.

          In addition, to state a claim under the TVPRA, a plaintiff must make well-pled factual

   allegations plausibly suggesting that the defendant knew or should have known that the venture

   in which the defendant participated was forcing or coercing the plaintiff to commit commercial

   sex acts against the plaintiff’s will. 18 U.S.C. §§ 1591(a), 1591(e)(2)-(3), 1595(a). Allegations

   that a defendant knew or should have known about commercial sex activity, absent force or

   coercion, are insufficient under the TVPRA. See, e.g., Doe 1, 2020 WL 1872335, at *3 (“[T]he

   statute targets commercial sex activity that is forced or coerced; it does not address commercial

   sex activity generally.”).

          In some paragraphs, the Complaint alleges in conclusory fashion that the WHRI

   participated in a venture “which it knew or should have known to engage in sex trafficking.”



                                                    10
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 11 of 15




   Dkt. 65, at ¶ 20(f). Boilerplate allegations like these are insufficient to withstand a motion to

   dismiss. See, e.g., Kelsey v. Goldstar Estate Buyers Corp., 3:13-CV-00354-HU, 2014 WL

   1155253, at *6 (D. Or. Mar. 21, 2014) (dismissing TVPRA claim where the complaint

   “regurgitate[ed]” the statute’s language “woven together with conclusory statements and a

   generous use of ‘and/or’”). Elsewhere, the Complaint implies that WHRI “should have known”

   about Plaintiff’s trafficking because the hospitality industry generally is aware that commercial

   sex activity sometimes occurs at hotels. See, e.g., Dkt. 65, at ¶¶ 1, 33-82. But allegations of

   general knowledge are insufficient under the TVPRA to show that a defendant knew or should

   have known about trafficking committed by a particular TVPRA “venture.” See, e.g., Doe 1,

   2020 WL 1872335, at *1 (striking allegations from complaint concerning general knowledge

   about sex trafficking in the hotel industry, as well as allegations concerning hotels not at issue);

   Ratha, 2017 WL 8293174, at *4-5 (“Plaintiffs argue that Rubicon and Wales knew or should

   have known that Phatthana allegedly engaged in [trafficking] based on general reports about

   human trafficking in Thailand and letters by advocacy groups . . . criticizing the working

   conditions at Phatthana’s Songkhla factory. . . . Plaintiffs have failed to demonstrate that

   Rubicon or Wales knew or should have known that human trafficking existed at Phatthana’s

   Songkhla factory.”).

          Furthermore, the few allegations specific to Plaintiff’s alleged trafficking at the Facility

   do not support a plausible inference that WHRI or persons working at the Facility knew or

   should have known about Plaintiff’s trafficking. In Lawson v. Rubin, the plaintiffs alleged that

   they were lured to the penthouse of a condominium complex so that Howard Rubin could

   sexually assault them; Blue Icarus, LLC leased that penthouse to Rubin. 2018 WL 2012869, at



                                                   11
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 12 of 15




   *14 (E.D.N.Y. Apr. 29, 2018), reconsideration denied, 17-CV-6404 (BMC), 2018 WL 7958928

   (E.D.N.Y. June 11, 2018). The plaintiffs argued that Blue Icarus should have known that Rubin

   and others were committing sex trafficking crimes at the condominium complex in part because

   emergency personnel had been called regarding incidents at the penthouse on two occasions,

   and—according to the plaintiffs—Blue Icarus should have done more to investigate. Id. The

   court dismissed the TVPRA claim against Blue Icarus, reasoning that the allegations did not give

   rise to a reasonable inference that Blue Icarus was liable under the TVPRA. Id.

           In this case, there are no allegations that anyone at the Facility witnessed any abusive

   behavior toward Plaintiff, and there is no allegation that emergency personnel were even called

   to the Facility. Allegations that the front desk received noise complaints on one occasion cannot

   support an inference that persons at the Facility should have known that plaintiff was being

   trafficked.   Speculative allegations, including the allegation that housekeeping staff “would

   have” seen potential evidence of commercial sex activity when cleaning the trafficker’s room on

   one occasion, cannot support a claim under federal pleading standards. As in Lawson, the

   allegations in the Complaint simply cannot support a plausible inference that anyone at the

   Facility knew or should have known about Plaintiff’s trafficking, much less a parent company

   like WHRI that only became affiliated with the La Quinta® brand after the alleged trafficking.

           These defects cannot be cured with conclusory allegations of “willful blindness.” See,

   e.g., Dkt. 65, at ¶¶ 1, 103(j). The Complaint does not allege facts sufficient to support a

   plausible inference that (i) WHRI subjectively believed there was a high probability that Plaintiff

   was being trafficked, or that (ii) WHRI took deliberate steps to avoid confirming that Plaintiff

   was being trafficked, let alone specify what those steps may have been. See, e.g., Glob.-Tech



                                                   12
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 13 of 15




   Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011) (holding that “willful blindness” has “two

   basic requirements: (1) the defendant must subjectively believe that there is a high probability

   that a fact exists and (2) the defendant must take deliberate actions to avoid learning of that

   fact”). The Complaint even states that WHRI took steps to combat trafficking. See Dkt. 65, at ¶

   73.   Plaintiff’s threadbare willful blindness allegations cannot support a claim that WHRI

   “should have known” of the trafficking.

          A series of decisions coming from a judge in the Southern District of Ohio do not change

   this result. See, e.g., M.A. v. Wyndham Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297

   (S.D. Ohio Oct. 7, 2019) (Marbley, J.); H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL

   6682152 (S.D. Ohio Dec. 6, 2019) (Marbley, J.); Doe S.W. v. Lorain-Elyria Motel, Inc., 2:19-

   CV-1194, 2020 WL 1244192 (S.D. Ohio Mar. 16, 2020) (Marbley, J.); A.C. v. Red Roof Inns,

   Inc., 2:19-CV-4965, 2020 WL 3256261 (S.D. Ohio June 16, 2020) (Marbley, J.). In those cases,

   the court committed several errors. The court, for instance, improperly applied the pre-Twombly

   dismissal standard, stating that “[t]he Court cannot dismiss a complaint for failure to state a

   claim ‘unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his

   claim which would entitle him to relief.’” M.A., 2019 WL 4929297, at *1 (quoting Mayer v.

   Mylod, 988 F.2d 635, 638 (6th Cir. 1993)). The court also failed to give consideration to the

   TVPRA’s “associated in fact” requirement. Even so, the court still required allegations of a

   “continuous business relationship between the trafficker and the hotels such that it would appear

   that the trafficker and the hotels have established a pattern of conduct or could be said to have a

   tacit agreement.” M.A., 425 F. Supp. 3d at 970. No such allegations exist here. The alleged

   trafficking at the Facility took place over a two-week period; there is no allegation that anyone at



                                                   13
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 14 of 15




   the Facility witnessed any abuse of Plaintiff; and the Complaint concedes that the alleged

   traffickers took steps to conceal their activities at the Facility.

           Lacking any well-pled allegation that WHRI knew or should have known that Plaintiff

   was being trafficked, the Complaint fails to state a claim under the TVPRA. The Complaint

   should be dismissed as to WHRI.

                           V.     CONCLUSION & REQUEST FOR RELIEF

           For all of the foregoing reasons, the Complaint should be dismissed with prejudice as to

   WHRI. Plaintiff has already been afforded leave to amend once, but Plaintiff’s theory of relief is

   simply incompatible with the TVPRA. No further leave to amend should be granted.

   Dated: June 29, 2020.                                 Respectfully submitted,


                                                         s/ Kathryn Reilly
                                                         Kathryn A. Reilly
                                                         Chuan “CiCi” Cheng
                                                         Wheeler Trigg O’Donnell LLP
                                                         370 Seventeenth Street, Suite 4500
                                                         Denver, CO 80202
                                                         Telephone: 303.244.1800
                                                         Facsimile: 303.244.1879
                                                         Email: reilly@wtotrial.com
                                                                 cheng@wtotrial.com

                                                         David S. Sager
                                                         Admitted to District of Colorado
                                                         DLA PIPER LLP (US)
                                                         51 John F. Kennedy Parkway, Suite 120
                                                         Short Hills, New Jersey 07078-2704
                                                         Telephone: 973.520.2550
                                                         Facsimile: 973.520.2551
                                                         Email: david.sager@us.dlapiper.com




                                                      14
Case 1:19-cv-03713-PAB-STV Document 69 Filed 06/29/20 USDC Colorado Page 15 of 15




                                                      Christopher B. Donovan
                                                      Admitted to District of Colorado
                                                      DLA PIPER LLP (US)
                                                      1000 Louisiana Street, Suite 2800
                                                      Houston, Texas 77002-5005
                                                      Telephone: 713.425.8400
                                                      Facsimile: 713.425.8401
                                                      Email: christopher.b.donovan@dlapiper.com

                                                      Attorneys for Defendant Wyndham Hotels
                                                      & Resorts, Inc.




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 29, 2020, I electronically filed the foregoing

   DEFENDANT WYNDHAM HOTELS & RESORTS INC.’S MOTION TO DISMISS

   PLAINTIFF’S FIRST AMENDED COMPLAINT with the Clerk of Court using the CM/ECF

   system which will send notification of such filing to all attorneys of record.


                                               /s/ Claudia Jones for Kathryn A. Reilly




                                                    15
